                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                              CENTRAL DIVISION

Mark Toigo,                                    )
                                               )
                    Plaintiff,                 )
                                               )
v.                                             )
                                               )
Department of Health and Senior Services,      )    Case No.
State of Missouri,                             )
                                               )    INJUNCTIVE RELIEF SOUGHT
and                                            )
                                               )
Randall Williams, M.D., in his official        )
Capacity as Director of the Department of      )
Health and Senior Services, State of Missouri, )
                                               )
                    Defendants.                )

        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Mark Toigo, by and through his undersigned counsel, files this Complaint for

Declaratory and Injunctive Relief against the Missouri Department of Health and Senior

Services and Randall W. Williams, M.D., in his official capacity as Director of DHSS, and

states as follows:

                                SUMMARY OF CLAIM

       1.       The Missouri Medical Marijuana Program launched in the state in 2018 and

is expected to be very lucrative. The legal marijuana industry is quickly growing

nationwide, with retail sales reaching $12 billion last year. In Missouri, the medical

marijuana market is expected to reach retail sales of $175 - $275 million a year.

       2.       Though Missouri’s medical marijuana industry is expected to create

significant opportunities, a state statute reserves these opportunities in large part for

Missouri residents, to the exclusion of non-residents. Under Article XIV and 19 C.S.R. §




            Case 2:20-cv-04243-NKL Document 1 Filed 12/11/20 Page 1 of 11
30-95 , et seq., (collectively the “Residency Requirement”), non-residents are prohibited

both from receiving medical use marijuana licenses and from owning a majority of any

Missouri company that holds a medical marijuana license.

       3.       The purpose and effect of the Residency Requirement is to discriminate

against non-residents.

       4.       The Residency Requirement violates the dormant Commerce Clause of the

United States Constitution by explicitly and purposefully favoring Missouri residents over

non-residents. As legal sales of medical marijuana are just beginning in Missouri, the

Court should enjoin the Defendants from enforcing the Residency Requirement. This is

the only way to ensure that residents and non-residents alike, including Plaintiff, are able

to participate in Missouri’s medical marijuana industry.

       5.       If its enforcement is not enjoined, the Residency Requirement will also

harm businesses owned by Missouri residents who plan to participate in the program by

arbitrarily limiting the universe of available investors and business partners available to

these businesses. This impacts larger businesses but also smaller Missouri businesses that

are looking for financial assistance from family members and acquaintances residing

beyond Missouri’s borders.

                       PARTIES, JURISDICTION AND VENUE

       6.       Mark Toigo is an individual residing in Cumberland County, Pennsylvania.

Mr. Toigo has been a long-term and significant investor in Pennsylvania’s marijuana

program. If the Residency Requirement did not exist, Mr. Toigo or one of his entities,

which are largely or entirely owned by non-Missouri residents, would apply for a medical

marijuana license. He has not applied, however, because doing so would be futile as long

as the Residency Requirement remains in effect. Unless enforcement of the Residency



            Case 2:20-cv-04243-NKL Document 1 Filed 12/11/20 Page 2 of 11
Requirement is enjoined, Mr. Toigo will be unable to receive apply for or receive a medical

marijuana license in Missouri. Mr. Toigo will thus be deprived of significant and valuable

business opportunities due solely to Missouri’s Residency Requirement that specifically

targets non-Missouri residents like Mr. Toigo for the explicit purpose or having the effect

of advantaging Missourians.

       7.       Additionally, Mr. Toigo is a minority shareholder in Organic Remedies MO,

Inc. (“ORMO”), a duly authorized Missouri corporation that was awarded multiple

licenses to operate in Missouri’s medical marijuana market. Currently, 51 percent of

ORMO is owned by Missouri residents, with the other 49 percent being owned by non-

residents. As a result, ORMO is unable to sell any additional equity to out-of-state

investors without violating the Residency Requirement as codified by Article XIV of the

Missouri Constitution and 19 C.S.R. § 30-95. Unless the Residency Requirement is

enjoined, Mr. Toigo will be harmed by this limitation on ORMO’s ability to sell equity and

raise capital for its medical marijuana operations. The Residency Requirement also

decreases the value of ORMO, which, in turn, decreases the value of Mr. Toigo’s interest

in ORMO, by significantly limiting the universe of possible shareholders and investors in

the company and/or prevents Mr. Toigo from assuming a majority interest in the

company.

       8.       The Department of Health and Senior Services is the administrative

department within the State of Missouri responsible for implementing, administering and

enforcing Missouri’s Medical Marijuana Act, including the Residency Requirement. 19

C.S.R. § 30-95.030(2)(A)(3).

       9.       Randall Williams is the Director of the Department. Director Williams has

authority over the Missouri Department of Health and Senior Services and is charged with



            Case 2:20-cv-04243-NKL Document 1 Filed 12/11/20 Page 3 of 11
enforcing Missouri laws and regulations governing medical marijuana facilities. He is

being sued only in his official capacity. Mr. Williams and the Department are collectively

referred to as “DHSS” in this Complaint.

       10.    This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331

since Mr. Toigo has asked it to rule that Missouri’s Residency Requirement violates the

United States Constitution.

       11.    Venue is appropriate in this District under 28 U.S.C. § 1391(b) because

Defendants reside in the state and in this District and a substantial part of the events

giving rise to Plaintiff’s claims occurred in this District.

    MISSOURI’S RESIDENCY REQUIREMENT IS UNCONSTITUTIONAL

       12.    Medical marijuana has been legal in Missouri since 2018 when Missouri

voters approved proposed constitutional Amendment 2. Now, more than two years later,

sales of medical marijuana have just begun in Kansas City and St. Louis and are about to

begin statewide.

       13.    Since the 2018 constitutional amendment, the launch of Missouri’s medical

marijuana has been delayed by, among other things, more than 800 lawsuits filed against

the state by applicants whose applications were denied, a state congressional

investigation into the administration of the program and Covid-19.

       14.    In 2019, DHSS released final rules for the enforcement of Amendment 2 (19

C.S.R. § 30-95) and created the regulatory framework necessary for medical marijuana

licensing, distribution and sales. 19 C.S.R. § 30-95 codified the Residency Requirement

set forth in Article XIV.

       15.    The Missouri constitution explicitly privileges citizens of Missouri over

citizens of other states. Article XIV provives:



         Case 2:20-cv-04243-NKL Document 1 Filed 12/11/20 Page 4 of 11
              (3) All medical marijuana cultivation facility, medical marijuana dispensary

              facility, and medical marijuana-infused products manufacturing facility

              licenses, entities with medical marijuana testing facility certifications, and

              entities with transportation certifications shall be held by entities that are

              majority owned by natural persons who have been citizens of the state of

              Missouri for at least one year prior to the application for such license or

              certification. Notwithstanding the foregoing, entities outside the state of

              Missouri may own a minority stake in such entities.

Mo. Const. art. XIV, § 1.7(3). An entity is defined by Article XIV as follows:

              (3) “Entity” means a natural person, corporation, professional corporation,

              non-profit    corporation,    cooperative     corporation,    unincorporated

              association, business trust, limited liability company, general or limited

              partnership, limited liability partnership, joint venture, or any other legal

              entity.

       16.    Article XIV does not define “resident” or “citizen.”

       17.    In December 2019, Missouri’s DHSS released final rules to govern the

industry. 19 C.S.R. 30-95. The rules incorporate the constitutional citizenry requirements

and allow DHSS to deny an application if it does not comply with the state’s statutory

residency requirements.

       18.    In fact, under the state’s application process, out-of-state residents or

entities owned by a majority of non-Missouri residents cannot even apply for a license.

       19.    Under the state’s statutory regime, “[c]ultivation, infused products

manufacturing, dispensary, testing, and transportation facilities shall be held by entities

that are majority owned by natural persons who have been citizens of the state of Missouri



         Case 2:20-cv-04243-NKL Document 1 Filed 12/11/20 Page 5 of 11
for least one (1) year prior to applying for a facility license or certification. For the

purposes of this requirement, citizen means resident.” 19 C.S.R. 30-95.040(3)(B).

       20.    In order to obtain licensure in Missouri, all applicants must show “[t]hat the

entity is majority owned by natural persons who have been residents of Missouri for at

least one (1) year.” 19 C.S.R. 30-95.025(4)(A)(2).

       21.    In addition, to qualify for licensure, all medical marijuana facility applicants

must provide “[a] completed Ownership Structure Form…which much show the applicant

entity is majority owned by Missouri residents, and a written description or visual

representation of the facility’s ownership structure including all entities listed on the

Ownership Structure Form.” 19 C.S.R. 30-95.040(2)(C).

       22.    Under 19 C.S.R. 30-95.040(D), “each owner claiming Missouri residency

for purposes of subsection (C) of this section, a statement that the owner had resided in

Missouri for at least one (1) year and does not claim resident privileges in another state

or country, as well as proof of current Missouri residency, which shall be shown by – 1. A

copy of a valid Missouri’s driver’s license, a Missouri Identification Card, a current

Missouri motor vehicle registration, or a recent Missouri utility bill; or 2. If none of these

proofs are available, some other evidence of residence in Missouri, which shall be

approved or denied at the discretion of the director of the medical marijuana program as

sufficient proof of residency.”

       23.    The Missouri residency requirement also applies to any transfers of

ownership, which must be pre-approved by DHSS. 19 C.S.R. 30.95.040(4)(C).

       24.    The Residency Requirement, and the related state regulations, explicitly

discriminates against residents of other states, and are thus precisely the type of state laws




         Case 2:20-cv-04243-NKL Document 1 Filed 12/11/20 Page 6 of 11
that are prohibited by the dormant Commerce Clause of the U.S. Constitution. See U.S.

Const. Art. I, § 8, Cl. 3.

       25.     The State of Missouri, moreover, cannot show a legitimate local purpose for

the Residency Requirement.

       26.     The real effect of the Residency Requirement has been and will continue to

be to stifle Missouri’s medical marijuana program by severely restricting the flow of

investment into the State. This will mean that Missouri’s medical marijuana businesses

will be not be able to access the capital necessary to build a vibrant, viable, and successful

industry.

       27.     As noted above, the application process is designed to enforce the Residency

Requirement. As one example of how DHSS is enforcing residency requirements,

applicants must submit proof of residency, under penalty of perjury, that they meet the

requirements of the Residency Requirement. This means that out-of-state residents or

entities are not able to complete the application for a medical marijuana facility license.

       28.     Because it had no other choice, ORMO tailored its corporate structure to the

requirements of the Residency Requirement. It is 51 percent owned by Missouri residents.

In this form, ORMO applied for multiple medical marijuana facility licenses with DHSS.

       29.     The 51 percent of ORMO that is owned by Missouri residents is valuable,

but in order to continue to comply with the Residency Requirement, Mr. Toigo cannot

increase his ownership interest in ORMO beyond 49 percent. Moreover, Residency

Requirement significantly narrows the universe of potential equity holders and prevents

Mr. Toigo from selling any additional ORMO equity to potential non-Missouri partners.

       30.     Additionally, the Residency Requirement shuts Mr. Toigo out of Missouri’s

medical marijuana market because Mr. Toigo is not a Missouri resident and cannot be a



          Case 2:20-cv-04243-NKL Document 1 Filed 12/11/20 Page 7 of 11
licensee, regardless of how capable and qualified he would otherwise be to hold a license.

Being a non-resident, in and of itself, is disqualifying. Mr. Toigo cannot even own a

controlling stake in a licensee (such as ORMO); he can, at most, be a minority owner.

       31.    If Missouri’s medical marijuana program continues with the Residency

Requirement still in effect, Mr. Toigo will be damaged, as he will be unable to take full

advantage of the economic opportunities available in the program, and Mr. Toigo will be

flatly prohibited from receiving any licenses.

             COUNT I – U.S. Cont. Art. I, § 8, Cl. 3, 42 U.S.C. § 1983

       32.    Plaintiff realleges the preceding paragraphs as if fully set forth herein.

       33.    The U.S. Constitution prohibits state laws that discriminate against citizens

of other states. “[D]iscrimination simply means differential treatment of in-state and out-

of-state economic interests that benefits the former and burdens the later. If a restriction

on commerce is discriminatory, it is virtually per se invalid.” Oregon Waste Sys., Inc. v.

Dep’t. of Envtl. Quality of State of Or., 511 U.S. 93, 99 (1994); see also, e.g., Fulton Corp.

v. Faulkner, 526 U.S. 325, 331 (1996); Tennessee Wine & Spirits Retailers Ass’n v.

Thomas. 139 S.Ct. 2449, 2461 (2019)([I]f a state law discriminates against out-of-state

goods or nonresident actors, the law can be sustained only on a showing that it is narrowly

tailored to advance a legitimate local purpose.” (alternations and quotation marks

omitted)).

       34.    A state law that discriminates against interstate commerce on its face

“invokes the strictest scrutiny of any purported legitimate local purpose and of the

absence of nondiscriminatory alternatives.” Hughes v. Oklahoma, 441 U.S. 322, 337

(1979); see also Camps Newfoundland/Owatonna, Inc. v. Town of Harrison, Me., 520

U.S. 564, 581 (1997) (explaining that strict scrutiny of a law that facially discriminates



         Case 2:20-cv-04243-NKL Document 1 Filed 12/11/20 Page 8 of 11
against non-residents “is an extremely difficult burden, so heavy that facial

discrimination by itself may be a fatal defect” (quotation marks omitted)).

       35.    The state residency requirement in Missouri’s medical marijuana program

discriminates on its face against non-residents and non-resident entities.

       36.    Mr. Toigo is harmed by the Residency Requirement because the law

explicitly targets Mr. Toigo as a non-resident, and limits Mr. Toigo’s economic

opportunities in Missouri’s nascent marijuana industry.

       37.    Mr. Toigo is also harmed by the residency preference in Missouri’s medical

marijuana program because the law explicitly targets non-residents, undermines the

ability of Mr. Toigo to own or sell any additional equity in ORMO to other non-residents

or raise capital from other non-residents for ORMO. The Residency Requirement also

devalues Mr. Toigo’s interest in ORMO by significantly limiting the universe of potential

investors in the company.

       38.    Missouri’s residency preference does not have a legitimate local purpose. Its

purpose – either by design or effect – is to benefit Missourians overs non-residents.

       39.    Injunctive and declaratory relief are needed to resolve this dispute between

Missouri and Plaintiff, who have adverse legal interests, because Missouri’s residency

preference violates the United States Constitution and subjects Plaintiff to serious,

concrete, and irreparable injuries.

       40.    Because this is an action to enforce Plaintiff’s constitutional rights brought

pursuant to 42 U.S.C. § 1983, Plaintiff should receive their reasonable attorney’s fees

incurred in prosecuting this action. See 42 U.S.C. § 1988.

                     COUNT II – Declaratory Judgment Act
                  (U.S. Const. Art. I, § 8, Cl. 3, 28 U.S.C. § 2201)




         Case 2:20-cv-04243-NKL Document 1 Filed 12/11/20 Page 9 of 11
       41.     Plaintiff realleges the preceding paragraphs as if fully set forth herein.

       42.     Plaintiff Mr. Toigo has taken the position that Missouri’s residency

preference violates the dormant Commerce Clause of the United States Constitution and

is thus unenforceable.

       43.     Missouri’s residency preference directly harms Mr. Toigo.

       44.     DHSS has taken the position that the Residency Requirement is enforceable

and enforcing the Residency Requirement through the licensing process for Missouri’s

medical marijuana program.

       45.     An actual controversy exists between Plaintiff and DHSS as to whether the

Residency Requirement is enforceable. Moreover, Mr. Toigo is unable to sell any of

ORMO’s additional equity to out-of-state investors or assume a majority shareholder

position in a Missouri marijuana company, which hinders his ability to raise capital, and

Mr. Toigo is currently unable to apply for a license or reorganize ORMO in its preferred

equity structure.

       46.     Declaratory and injunctive relief are needed to resolve this dispute between

the Department and the Plaintiff.

       47.     Under 28 U.S.C. § 2201, the Court has the power to declare the rights of the

parties.

       WHEREFORE, Plaintiff requests that this Court enter judgment:

       A) Declaring that the Residency Requirement violates the United States
          Constitution;

       B) Preliminarily and permanently enjoining DHSS from implementing, enforcing,
          or giving any effect to the Residency Requirement;

       C) Awarding attorneys’ fees and costs to Plaintiff; and

       D) Granting such other and further relief as the Court deems just and proper.



           Case 2:20-cv-04243-NKL Document 1 Filed 12/11/20 Page 10 of 11
                            Respectfully submitted,

                            Green Leaf Legal, LLC

                            /s/ Benjamin Stelter-Embry
                            Benjamin Stelter-Embry MO Bar. 65404
                            1100 Main Street, Suite 2430
                            Kansas City, Missouri 64105
                            P: 816.421.5100 | F: 814.421.5101
                            Email: ben@greenleaflegalkc.com

                            Attorney for Plaintiff




Case 2:20-cv-04243-NKL Document 1 Filed 12/11/20 Page 11 of 11
